UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1146


In re: BLAKE SANDLAIN,

                    Petitioner.



                  On Petition for Writ of Mandamus. (1:19-cv-00072)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Blake Sandlain, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Blake Sandlain petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2241 (2018) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that on February 24, and March 16, 2020, respectively, the district court entered orders

dismissing Sandlain’s § 2241 petition and denying his Fed. R. Civ. P. 59(e) motion.

Accordingly, because the district court has recently decided Sandlain’s case, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                          PETITION DENIED




                                               2